The majority opinion is rested entirely upon a construction of the 1942 Act of the Legislature with which I cannot agree. A legislative intent which I believe is unauthorized is read into the Act. The Act was adopted by the Legislature for the sole purpose of conforming with Federal legislation on the subject, and, like the Federal Act, was a war emergency measure. Direct and positive language was used to adopt daylight saving time during the war, and if the members of the Legislature intended to establish a public policy on the subject for the entire State for all future time surely they would have used language just as direct and positive. The whole tenor of the preamble and the body of the Act is that the Act shall be effective contemporaneously with the Federal Act. The majority opinion places much *Page 540 
stress on the word "cease" in the Act, but the provision that daylight saving time should cease when the Federal Government reverted to standard time was but a repetition of the Legislature's intention that the Act should run contemporaneously with the Federal Act. I find nothing in the Act warranting the construction that the Legislature intended it to be permanent legislation prohibiting municipalities and other subdivisions of the State from adopting daylight saving ordinances and thus establishing as the public policy of the State that standard time alone shall be used. It may be, as suggested in the majority opinion, that it is just as desirable to be in accord in this matter with the Federal Government in time of peace as in time of war, but this does not justify the strained construction placed upon the 1942 Act. I am confident that no member of the Legislature believed that he was voting for permanent legislation establishing the public policy of the State on the subject for the future. When the Legislature undertakes to declare the public policy of the State on a subject, it does not do so in the backhanded manner attributed to it by the majority.
Judge Cammack concurs in this dissent.